—Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered May 15, 2000, convicting defendant following a nonjury trial of the crime of assault in the second degree.
As part of a negotiated plea agreement, defendant agreed to a nonjury trial upon stipulated facts and was found guilty of the crime of assault in the second degree. The People agreed to recommend a determinate sentence of four years. Defendant *735ultimately was sentenced as a second felony offender to a determinate prison term of three years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we cannot agree. Defendant argues that he was never informed that a period of postrelease supervision would be imposed. Inasmuch as a review of the record and defendant’s pro se submission raise arguable issues regarding, inter alia, the sentence imposed, we grant defense counsel’s application to be relieved of his assignment and new counsel will be assigned to address any issues that the record may disclose (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650; see also, People v Stokes, 95 NY2d 633).
Mercure, J. P., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.